Citation Nr: 1827614	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-37 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of chronic gastritis with duodenitis currently evaluated as 30 percent disabling (gastritis).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 

INTRODUCTION

The Veteran served in the United States Marine Corps from May 1978 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2017, the Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  Moreover, in June 2015, the Veteran provided testimony to a Decision Review Officer and that transcript is also associated with the claims file.

This case was previously before the Board in October 2017 and the Board remanded the Veteran's claim in order for the RO to review the new evidence that the Veteran had submitted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In regards to the issue on appeal, the Veteran testified that his symptoms regarding his gastritis have worsened since he was last given a VA examination.  The Veteran's testimony has raised the possibility that his conditions may have worsened since he was last examined.  Thus, the Board finds that an updated VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected chronic gastritis with duodenitis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

While the appeal is remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C. § 5103A(d) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from January 29, 2018, to the present. 

2.  Schedule the Veteran for an examination with an appropriate examiner to determine the current severity of his gastritis.  

In providing all of the requested opinion, the examiner should consider the Veteran's competent lay claims and assertions regarding the observable symptoms he has experienced.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


